Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 1 of 15 Page ID
                                   #:932




 EXHIBIT S
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 2 of 15 Page ID
                                   #:933
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 3 of 15 Page ID
                                   #:934
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 4 of 15 Page ID
                                   #:935
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 5 of 15 Page ID
                                   #:936
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 6 of 15 Page ID
                                   #:937
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 7 of 15 Page ID
                                   #:938
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 8 of 15 Page ID
                                   #:939
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 9 of 15 Page ID
                                   #:940
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 10 of 15 Page ID
                                    #:941
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 11 of 15 Page ID
                                    #:942
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 12 of 15 Page ID
                                    #:943
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 13 of 15 Page ID
                                    #:944
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 14 of 15 Page ID
                                    #:945
Case 8:20-cv-00043-JVS-ADS Document 92-20 Filed 05/15/20 Page 15 of 15 Page ID
                                    #:946
